Hughes, J., (after stating the facts as above reported.) The Press Printing Company brought this action in its individual and private interest to enjoin the Arkansas Democrat Company, the Governor of the State, the Treasurer and the Auditor of the State of Arkansas, acting as a board of commissioners to let public contracts for the State, from proceeding under a contract, which had been awarded by said board to the Arkansas Democrat Company, for the binding of public documents for the various departments of the State government for two years, and to have said contract set aside and a contract awarded to said Press Printing Company for said binding ; on the grounds that the said Press Printing Company had complied with all the requirements of the law in making a bid and was the lowest responsible bidder for said work; because the Arkansas Democrat •Company had given no bond as required by law for the performance of the contract awarded to it, and because, without reason or valid objection and in violation of law, the said, board had refused to award said contract to-said Press Printing- Company.  L Astoen_ íettlng^of put-  The statute requires such contracts to be let to the lowest responsible bidder. The appellee was a bidder at the letting by said board of the contract, and made no complaint before the contract was awarded, nor urged any objection to the bid of the Arkansas Democrat Company or its failure to tender a bond with its bid. The complaint is filed to assert what it conceives to be a private right, and is not by the State, or in the interest of the public. The abstract and brief for the appellee does not state or intimate that it is a tax-payer even, and shows no injury to itself. These contracts, and the provisions of the law prescribing how they shall be let, are for the protection of the public interests, and not the interests of individuals as such. The State might complain, if its own interest had suffered, but the State is not com-1 plaining here. The appellee makes no claim, and shows no right to represent the State or the public. The contract was not awarded to it, and it has no rights under the contract. It is true, as it appears to the court, that there was no bond given by the Arkansas Democrat Company for the performance of the contract awarded to it, which the board, however, mig-ht have permitted it to g'ive after the contract was awarded. But the appellee shows no-right, and is in no attitude to raise this objection. Nor cases discussing questions involved in. this case, see the following: People v. Contracting Board, 27 N. Y. 378; State v. Board of Education, 24 Wis. 683; Free Press Association v. Nichols, 45 Vt. 16; Commonwealth v. Mitchell, 82 Pa. St. 343, 350; Detroit Free Press Co. v. State Auditors, 47 Mich. 144-5. There is no charge or proof that the board acted in bad faith or with favoritism in the letting and awarding of the contract in this case. It follows that the decree of the chancery court must be reversed, and the complaint dismissed. It is so ordered.